 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE T. LYDON
   SHEA J. KENNY
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for the
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00195 JAM

12                                Plaintiff,             MOTION TO DISMISS COUNTS 3 AND 4
                                                         OF INDICTMENT AGAINST
13                           v.                          DEFENDANT MARIA EVA VELEZ
                                                         WITHOUT PREJUDICE; ORDER
14   GUSTAVO ARAUJO LERMA, aka Hiram
     Velez, and
15   MARIA VELEZ,

16                                Defendants.

17

18
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States of America,
19
     by and through its undersigned attorneys, hereby files this motion and proposed order to dismiss Counts
20
     3 and 4 of the Indictment returned October 16, 2017, against defendant Maria Eva Velez only, in the
21
     above-captioned matter without prejudice. The charges against her co-defendant should remain.
22
      Dated: July 12, 2019                                   MCGREGOR W. SCOTT
23                                                           United States Attorney

24
                                                       By: /s/ KATHERINE T. LYDON
25                                                         KATHERINE T. LYDON
                                                           Assistant United States Attorney
26

27

28

      MOTION TO DISMISS COUNTS 3 AND 4 AGAINST VELEZ
                                                         1
      UNITED STATES V. ARAUJO LERMA AND MARIA
      VELEZ
 1                                         FINDINGS AND ORDER

 2         Based upon the United States’ Motion to Dismiss Counts 3 and 4 of Indictment, the United

 3 States’ motion is GRANTED this 15th day of July, 2019. Counts 3 and 4 of the October 26, 2017

 4 indictment against defendant Maria Eva Velez in Case Number 2:17-cr-195 JAM are dismissed without

 5 prejudice.

 6
     Dated: July 15, 2019                                  /s/ John A. Mendez
 7
                                                           HONORABLE JOHN A. MENDEZ
 8                                                         United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      MOTION TO DISMISS COUNTS 3 AND 4 AGAINST VELEZ
                                                       2
      UNITED STATES V. ARAUJO LERMA AND MARIA
      VELEZ
